Citation Nr: 1452930	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-24 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of a nonunion fracture of the left proximal clavicle, effective prior to October 1, 2013 and subsequent to January 31, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1989 through October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania.  In this decision, the Pittsburgh RO declined to increase the Veteran's evaluation for residuals of a nonunion fracture of the left proximal clavicle beyond 20 percent.  A September 2014 rating decision of the St. Petersburg, Florida RO assigned a temporary evaluation of 100 percent for the period October 1, 2013 through January 31, 2014, based upon surgical treatment requiring convalescence.  The September 2014 rating decision assigned an evaluation of 20 percent as of February 1, 2014.  Because the temporary 100 percent evaluation constituted only a partial grant of the benefit sought, the claim of entitlement to increased rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the claims file, the Board observes that pertinent treatment records appear to be outstanding.  The Veteran underwent left shoulder surgery on October 2013, including arthroscopy, subacromial decompression, and rotator cuff repair.  An October 2013 letter from the Veteran's private treating physician and physical therapist indicated that the Veteran was expected to require 2-3 sessions of physical therapy weekly, for 12-16 weeks.  However, no records of these physical therapy sessions have been associated with the claims file.  Moreover, the claims file does not contain any VA or non-VA treatment records produced between August 2012 and the Veteran's October 2013 surgery; it is probable that pertinent medical records were produced during this period.  On remand, up-to-date VA and non-VA treatment records should be associated with the claims file. 

The Veteran was last afforded a VA examination for his left shoulder in March 2013, pursuant to a claim for service connection for a right shoulder disability.  This examination pre-dates the Veteran's October 2013 left shoulder surgery.  The Veteran should be afforded a new examination on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers who have provided treatment for residuals of a nonunion fracture of the left proximal clavicle.  Ask the Veteran to provide a release for these records.  This request should include, but not be limited to, records of treatment between August 2012 and October 2013, and physical therapy records following the Veteran's October 2013 surgery.  The RO should attempt to obtain any properly identified records.

Updated treatment records from the VA Health Care System should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been received, the Veteran must be afforded a VA examination to determine the current severity of his service-connected residuals of a nonunion fracture of the left proximal clavicle.  The claims file must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



